Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/31/22 has been entered.

The affidavits under 37 CFR 1.132 filed 3/31/22 are insufficient to overcome the rejection of claims 1-12 based upon Schmitz US 2010/0331883 in view of Nilsson WO 2018/086876 as set forth in the last Office action because:  It includes statements which amount to an affirmation that the affiant has never seen the claimed subject matter before. This is not relevant to the issue of nonobviousness of the claimed subject matter and provides no objective evidence thereof. See MPEP § 716.  It states that the claimed subject matter solved a problem that was long standing in the art. However, there is no showing that others of ordinary skill in the art were working on the problem and if so, for how long. In addition, there is no evidence that if persons skilled in the art who were presumably working on the problem knew of the teachings of the above cited references, they would still be unable to solve the problem. See MPEP § 716.04.  In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.



 Information Disclosure Statement
 	The references submitted with the amendment is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, must be submitted on an IDS form.  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  Applicant’s submission of two NPL documents not provided on an IDS are improper.  (These were submitted on 12/30/21)  Applicant has not remedied this.

Drawings
The drawings are objected to because:  see MPEP 1.84 “Black ink. Black and white drawings are normally required. India ink, or its equivalent that secures solid black lines, must be used for drawings.”  And “(l) Character of lines, numbers, and letters. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.” --  The drawings filed on 5/13/19 are not in compliance with MPEP 1.84.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 8 are rejected under 35 U.S.C. 102a1 as being anticipated by Rafelson USP 4,662,871.

Regarding claim 1, Rafelson teaches a system for providing suction-assisted surgery with a reduced length of disposable suction tubing, comprising: 
 	one body tube (32) for connecting two suction-utilizing surgical instruments or devices to a suction source (6); 
 	two extremities tubes (30 and 31) see figure 11a; 
 	a Y-shaped connector for connecting the two extremities tubes, and therefore the two suction-utilizing surgical instruments, to the one body tube], 
 	wherein the two suction-utilizing surgical instruments or devices include: 
 	a first suction-utilizing surgical instrument or device connected (12 endoscope) to a first of the two extremities tubes; and 
 	a second suction-utilizing surgical instrument or device connected (suction catheter) to a second of the two extremities tubes, and 
 	wherein the first suction-utilizing device and the second suction-utilizing device are connected to the suction source by the two extremities tubes, the Y-connector, and the one body tube.

Regarding claim 2, Rafelson teaches a system as claimed in claim 1, wherein the first and second suction-utilizing surgical instruments or devices are arthroscopic surgical instruments or devices (see figure 11a exemplary suction catheter and endoscope).

Regarding claim 8, Rafelson teaches a system as claimed in claim 1, wherein the first and second suction-utilizing surgical instruments or devices are instruments or devices capable of being used in at least one of the following procedures: a major arthroscopic procedure involving a knee, hip, or shoulder, a minor arthroscopic procedure involving wrist, ankle, or hand, ACL and PCL reconstruction, cystoscopy, spinal surgery, and a laparoscopic procedure

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rafelson USP 4,662,871.

Regarding claim 3, Rafelson teaches a system as claimed in claim 2, however fails to claim further comprising: a second body tube connected to a suction source; two additional extremities tubes; a second Y-shaped connector for connecting the two extremities tubes to the body tube; a third suction-utilizing surgical instrument or device connected to a first of the two additional extremities tubes; and a fourth suction-utilizing surgical instrument or device connected to a second of the two additional extremities tubes.
	It is noted, Claim 1 discloses the claimed invention except for the duplication of the device of claim 1. It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the device of claim 1, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rafelson USP 4,662,871 as applied to claim 3 above and in further view of Schmitz US 2010/0331883.

Regarding claim 4, Rafelson teaches a system as claimed in claim 3, however fails to teach wherein the first suction-utilizing surgical instruments is an arthroscopic shaver and the second suction-utilizing surgical instrument is at least one of an arthroscopic cautery and a camera.
	Schmitz also teaches known suction tools comprising a arthroscopic shaver and at least one of an arthroscopic cautery and a camera [0088] and [0810].
 	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to utilize different suction surgical tools for different surgeries as taught by Schmitz, as Rafelson teaches uses the device for medical procedures (column 1 lines 8-15).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rafelson USP 4,662,871 and Schmitz US 2010/0331883 as applied to claim 4 above and in further view of Michaels US 2009/0012485.

Regarding claim 5, the combination of Rafelson and Schmitz teaches a system as claimed in claim 4 however fails to teach wherein the third/first suction-utilizing device is a fluid waste collection bag and the fourth/second suction-utilizing device is a floor collector.  
 	Michaels also teaches a surgical suction system wherein the waste is collected in a bag [0063] – interchangeably referred to as a container [0063] which is housed in a floor device (see figures 1-3).  
 	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to utilize such a collection mechanism, as Michaels teaches the importance of collecting biohazard wastes during surgery and disposing of them accordingly [0005-0007].


Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Rafelson USP 4,662,871 as applied to claims 2-3 above and in further view of Michaels US 2009/0012485.

Regarding claims 6-7, Rafelson teaches a system as claimed in claims 2-3 however fails to teach wherein the third/first suction-utilizing device is a fluid waste collection bag and the fourth/second suction-utilizing device is a floor collector.  
 	Michaels also teaches a surgical suction system wherein the waste is collected in a bag [0063] – interchangeably referred to as a container [0063] which is housed in a floor device (see figures 1-3).  
 	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to utilize such a collection mechanism, as Michaels teaches the importance of collecting biohazard wastes during surgery and disposing of them accordingly [0005-0007].



 
Second Rejection (used in final)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitz US 2010/0331883 in view of Nilsson WO 2018/086876.

Regarding claim 1, Schmitz teaches a system for providing suction-assisted surgery wherein Schmitz teaches a plurality of suction sources coupled to a plurality of devices [0810], Schmitz teaches the use of burrs (arthroscopic shaver), cautery, etc [0088], for use in arthroscopic surgery [0739] using a plurality of incisions [0742] and plurality of devices [0974-0978].  Applicant also describes in the specification it is known to utilize suction with a plurality of instruments during surgery.  
	Schmitz fails to recognize using a Y-shaped connector to couple a plurality of suction tubes.  
	Nilsson teaches coupling a plurality of suction tubes with a Y-shaped connector, see figure 3 (14) coupling a plurality of devices (21 and 21’) together using the same suction line.  
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to couple suction tubes with a Y-shaped connector as taught and suggested by Nilsson as: The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
See MPEP § 2143 for a discussion of the rationales listed above along with examples illustrating how the cited rationales may be used to support a finding of obviousness. See also MPEP § 2144 - § 2144.09 for additional guidance regarding support for obviousness determinations.

 	In particular, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to couple suction tubes with a Y-shaped connector as taught and suggested by Nilsson as coupling devices to one suction source permits the use of a single suction source in an operatory,  furthermore, reduces tangling of various tubings.  Thus, the combination teaches a device with reduced length of tubing.  
	Thus, the combination teaches wherein the first suction-utilizing device and the second suction-utilizing device are connected to the suction source by the body tube, the Y-shaped connector, and respective said extremities tubes.  It is noted the tubing may be disposed of.  

Regarding claim 2, the combination of Schmitz and Nilsson teaches a system as claimed in claim 1, wherein the first and second suction-utilizing surgical instruments or devices are arthroscopic surgical instruments or devices [0088] and [0810].

Regarding claim 3, the combination of Schmitz and Nilsson teaches a system as claimed in claim 2, Schmitz teaches a plurality of suction sources coupled to a plurality of devices [0810], Schmitz teaches the use of burrs (arthroscopic shaver), cautery, etc [0088], for use in arthroscopic surgery [0739] using a plurality of incisions [0742] and plurality of devices [0974-0978].  Applicant also describes in the specification it is known to utilize suction with a plurality of instruments during surgery.   
	In particular, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains explicitly include a second body tube connected to a suction source; two additional extremities tubes; a third suction-utilizing surgical instrument or device connected to a first of the two additional extremities tubes; and   
a fourth suction-utilizing surgical instrument or device connected to a second of the two additional extremities tubes.
 	Schmitz fails to recognize using a Y-shaped connector to couple a plurality of suction tubes.  
	Nilsson teaches coupling a plurality of suction tubes with a Y-shaped connector, see figure 3 (14) coupling a plurality of devices (21 and 21’) together using the same suction line.  
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to couple suction tubes with a Y-shaped connector as taught and suggested by Nilsson as: The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
See MPEP § 2143 for a discussion of the rationales listed above along with examples illustrating how the cited rationales may be used to support a finding of obviousness. See also MPEP § 2144 - § 2144.09 for additional guidance regarding support for obviousness determinations.

 	In particular, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to couple suction tubes with a Y-shaped connector as taught and suggested by Nilsson as coupling devices to one suction source permits the use of a single suction source in an operatory,  furthermore, reduces tangling of various tubings.  Thus, the combination teaches a device with reduced length of tubing. 
 	It is noted, Claim 1 discloses the claimed invention except for the duplication of the device of claim 1. It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the device of claim 1, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Furthermore, Schmitz teaches a plethora of surgical instruments [0810] which would be used during surgery thus suggesting such a combination/modification.  
	
Regarding claim 4, the combination of Schmitz and Nilsson teaches a system as claimed in claim 3, wherein the first suction-utilizing surgical instruments is an arthroscopic shaver and the second suction-utilizing surgical instrument is at least one of an arthroscopic cautery and a camera  [0088] and [0810].  

Regarding claim 8, the combination of Schmitz and Nilsson teaches a system as claimed in claim 1, wherein the first and second suction-utilizing surgical instruments or devices are instruments or devices used in at least one of the following procedures: a major arthroscopic procedure involving a knee, hip, or shoulder [0739] or spinal surgery [0739]. 


Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitz US 2010/0331883 in view of Nilsson WO 2018/086876 as applied to claims 2-4 above, and in further view of Michaels US 2009/0012485.

Regarding claims 5-7, the combination of Schmitz and Nilsson teaches a system as claimed in claims 2-4 however fails to teach wherein the third/first suction-utilizing device is a fluid waste collection bag and the fourth/second suction-utilizing device is a floor collector.  
 	Michaels also teaches a surgical suction system wherein the waste is collected in a bag [0063] – interchangeably referred to as a container [0063] which is housed in a floor device (see figures 1-3).  
 	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to utilize such a collection mechanism, as Michaels teaches the importance of collecting biohazard wastes during surgery and disposing of them accordingly [0005-0007].

Response to Arguments
Applicant's arguments filed 3/31/22 have been fully considered but they are not persuasive. 
During the updated search Rafelson was found, see new rejection above.  
Claim 1 has not changed in claim scope.  
Regarding priority, Applicant is directed to “plus” which does not mean those instruments are the instruments connected to the suction tubing.  On page 9, Applicant indicates a camera “cameras used in endoscopic procedures often do require suction” – not a positive recitation of support.  
The Examiner acknowledges the deferral of drawing objections, objection is maintained above.
On page 12 Applicant references a 112b rejection however there was not one in the final rejection.  
Regarding the 103 rejection and affidavits, the Examiner directs Applicant to the affidavit section above.  Applicant argues “unexpected improvement” but this is not persuasive, in essence their grounds is that the claimed invention is not for sale.  
Applicant argues Nilsson is directed to a different problem.  Nilsson teaches a y-shaped connector see figure 3 (14) coupling a plurality of devices (21 and 21’) together using the same suction line.  This is pertinent to the problem at hand.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Patent Examiner Amy Weisberg whose telephone number is (571)270-5500.  My approximate working schedule is M-F 8:15am-4:15pm.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor, SPE Darnell Jayne (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY R WEISBERG/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        8/29/22